AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Property of 5855 Hunting Lodge Road, Pleasant
Garden, NC 27313

Case No. |”. 20m) 24 3

a ee ee ae et

APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

the property located at 5855 Hunting Lodge Road, Pleasant Garden, NC, more particularly described in Attachment A
of the affidavit.
located in the Middle District of North Carolina , there is now concealed (identify the
person or describe the property to be seized):
Evidence, fruits, and instrumentalities of violations 18 U.S.C. 2252, 2252A(a)(5)(B) and (b)(2), more specifically
described in Attachment B of the affidvait.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
a evidence of a crime:
a contraband, fruits of crime, or other items illegally possessed;
a property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 2252(a)(4)(B) Possession with intent to view child pornography
18 U.S.C. § 2252A(a)(5)(B) Possession with intent to view child pornography
and (b)(2)
The application is based on these facts:
See attached affidavit.

if Continued on the attached sheet.

O Delayed notice of _ days (give exact ending date if more than 30 days: ___) is requested under
18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

/s/ Brian Dexter

 

Applicant's signature

Brian Dexter, Special Agent

 

Printed name and title

On this day, the applicant appeared before me via reliable electronic means, that is by telephone, was placed under
oath, and attested to the contents of this Application for a search warrant in accordance with the requirements of
Fed. R. Crim. P. 4.1

  

 

Date: aust , 2020

 

Me
Judge's signature

City and state: Greensboro, North Carolina L. Patrick Auld, U. S. Magistrate Judge

 

 

Printed name and title

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 1 of 83
Inv

Der
CH
offi
viol
exp
the
por
and

§ 2:

Mor
the

aut

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

L Brian Dexter, a Special Agent with Homeland Security
estigations, being duly sworn, depose and state as follows:
INTRODUCTION

1. I have been employed as a Special Agent (“SA”) of the U.S.
‘artment of Homeland Security, Homeland Security Investigations
SI”), since 2011, and am currently assigned to the HSI Winston-Salem
ce. While employed by HSI, I have investigated federal criminal
ations related to child exploitation, and child pornography. I have gained
erience through training at HSI and everyday work relating to conducting
se types of investigations. I have received training in the area of child
nography and child exploitation and have had the opportunity to observe
review numerous examples of child pornography (as defined in 18 U.S.C.

256) in all forms of media including computer media. I was previously

employed as a United States Postal Inspector for approximately nine years.

‘eover, [am a federal law enforcement officer who is engaged in enforcing

criminal laws, including 18 U.S.C. §§ 2251, 2252, and 2252A, and I am
\

horized by law to request a search warrant.

 

Case 1:20-mj-00243-LPA Document 1. Filed 08/18/20 Page 2 of 83
Rul

the

incl

2. This Affidavit is submitted in support of an application under
e 41 of the Federal Rules of Criminal Procedure for a search warrant for
locations specifically described in Attachment A of this Affidavit,

uding the entire property located at 5855 Hunting Lodge Road, Pleasant |

Garden, NC 27313 (the “SUBJECT PREMISES”) and the content of

4

electronic storage devices located therein, for contraband and evidence, fruits,

and

instrumentalities of violations of 18 U.S.C. § § 2252, 2252A(a)(5)(B) and

(b)(2) which items are more specifically described in Attachment B of this

Affidavit.
3. - The statements contained in this affidavit are based in part on
information provided by U.S. federal law enforcement agents; written reports

about this and other investigations that I have received, directly or indirectly,

from other law enforcement agents, including foreign law enforcement

age

the

fore
Spe

of s

ncies, information gathered from the service of administrative subpoenas;

results of physical conducted by law enforcement agents; independent

investigation and analysis by law enforcement agents/analysts and computer

nsic professionals; and my experience, training and background as a
cial Agent. Since this Affidavit is being submitted for the limited purpose

ecuring a search warrant, I have not included each and every fact known

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 3 of 83
to me concerning this investigation. I have set forth only the facts that I

belt

eve are necessary to establish probable cause to believe that contraband

and evidence, fruits, and instrumentalities of violations of 18 U.S.C. § 2252,

225

2A(a)(5)(B) and (b)(2) (possession of and access with intent to view child
\ .

pornography) are presently located at the SUBJECT PREMISES.

the

STATUTORY AUTHORITY
A, As noted above, this investigation concerns alleged violations of
following:
.

a. 18 U.S.C. § 2252(a)(4)(B) and (b)(2) ‘prohibit any
person from knowingly possessing or accessing with the intent to view,
or attempting or conspiring to possess or access with the intent to view,
1 or more books, magazines, periodicals, films, video tapes, or other’
matter which contain any visual depiction that has been mailed, or has
been shipped or transported using any means or facility of interstate or
foreign commerce or in or affecting interstate or foreign commerce, or
which was produced using materials which have been mailed or so

shipped or transported, by any means including by computer, if the

production of such visual depiction involved the use of a minor

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 4 of 83
engaging in sexually explicit conduct and such visual depiction is of
such conduct.
b. 18 U.S.C. § 2252A(a)(5)(B) and (b)(2) prohibit a
‘person from knowingly possessing or knowingly accessing with intent
to view, or attempting or conspiring to do so, any material that contains
_ an image of child pornography, as defined in 18 U.S.C. § 2256(8), that
has been mailed, or shipped or transported using any means or facility
of interstate or foreign commerce, or in or affecting interstate or foreign
commerce, by any means, including by computer, or that was produced
using materials that have been mailed or shipped or transported in or
affecting interstate or foreign commerce by any means, including by
computer.
DEFINITIONS

5. The following definitions apply to this Affidavit and Attachment

a. “Bulletin Board” means an Internet-based website that is either

 

secured (accessible with a password) or unsecured, and provides members
vith the ability to view postings by other members and make postings

themselves. Postings can contain text messages, still images, video images,

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 5 of 83
or web addresses that direct other members to specific content the poster

wis

boa

a bi

ofte

hes. Bulletin boards are also referred to as “internet forums” or “message
rds.” A “post” or “posting” is a single message posted by a user. Users of
ulletin board may post messages in reply to a post. A message “thread,”

n labeled a “topic,” refers to a linked series of posts and reply messages.

Message threads or topics often contain a title, which is generally selected by

the

user who posted the first message of the thread. Bulletin boards often

also provide the ability for members to communicate on a one-to-one basis

through “private messages.” Private messages are simular to e-mail messages

that are sent between two members of a bulletin board. They are accessible

only by the users who sent/received such a message, or by the bulletin board

administrator.
b. “Chat,” as used herein, refers to any kind of text communication
over the Internet that is transmitted in real-time from sender to receiver.

Chat messages are generally short in order to enable other participants to

respond quickly and in a format that resembles an oral conversation. This

feature distinguishes chatting from other text-based online communications

such as Internet forums and email.

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 6 of 83
me

c. “Chat room,” as used herein, refers to the ability of individuals to

et in one location on the Internet in order to communicate electronically in

real-time to other individuals. Individuals may also have the ability to

tra

sex

not}

sex

nsmit electronic files to other individuals within the chat room.

d. “Child erotica,” as used herein, means materials or items that are
ually arousing to persons having a sexual interest in minors but that are
necessarily obscene or do not necessarily depict minors engaging in
ually explicit conduct.

e. “Child pornography,” as defined in 18 U.S.C. § 2256(8), is any

visual depiction, including any photograph, film, video, picture, or computer

or

computer-generated image or picture, whether made or produced by

electronic, mechanical or other means, of sexually explicit conduct, where (a)

the

sex

production of the visual depiction involved the use of a minor engaged in

ually explicit conduct, (b) the visual depiction is a digital image, computer

image, or computer-generated image that is, or is indistinguishable from,

tha

t of. a minor engaged in sexually explicit conduct, or (c) the visual

- depiction has been created, adapted, or modified to appear that an

identifiable minor is engaged in sexually explicit conduct.

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 7 of 83
f. “Cloud storage,” as used herein, is a form of digital data storage

in which the digital data is stored on remote servers hosted by a third party

(as

opposed to, for example, on a user’s computer or other local storage

device) and is made available to users over a network, typically the Internet.

g. “Computer,” as used herein, refers to “an electronic, magnetic,

optical, electrochemical, or other high speed- data processing device

per

OF ¢

forming logical or storage functions, and includes any data storage facility

-ommunications facility directly related to or operating in conjunction with

such device” and includes smartphones, other mobile phones, and other

mo

bile devices. See 18 U.S.C. § 1030(e)(1).

h. “Computer hardware,” as used herein, consists of all equipment

that can receive, capture, collect, analyze, create, display, convert, store,

conceal, or transmit electronic, magnetic, or similar computer impulses or

data. Computer hardware includes any data-processing devices (including

central processing units, internal and peripheral storage devices such as fixed

disks, external hard drives, “thumb,” “jump,” or “flash” drives, which are

small devices that are plugged into a port on the computer, and other

memory storage devices); peripheral input/output devices (Gncluding ~

keyboards, printers, video display monitors, and related communications

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 8 of 83
dev

ices such as cables and connections); as well as any devices, mechanisms,

or parts that can be used to restrict access to computer hardware (including

physical keys and locks).

con,

har
alp]
key

incl

may

perl

1. “Computer passwords and data security devices,” as used herein,

sist of information or items designed to restrict access to or hide computer

software, documentation, or data. Data security devices may consist of

b

dware, software, or other programming code. A password (a string of

ha-numeric characters) usually operates what might be termed a digital

to “unlock” particular data security devices. Data security hardware may
ude encryption devices, chips, and circuit boards. Data security software
y include programming code that creates “test” keys or “hot” keys, which

form certain pre-set security functions when touched. Data security

software or code may also encrypt, compress, hide, or “booby-trap” protected

dat

a to make it inaccessible or unusable, as well as reverse the process to

restore it.

j. The “Domain Name System” or “DNS” is system that translates

readable Internet domain names such as www.justice.gov into the numerical

IP addresses of the computer server that hosts the website.

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 9 of 83
k. “KEneryption” is the process of converting data into a code in order

to prevent unauthorized access to the data.

oth

l. A “hidden service,” algo known as an “onion service,” is website or

er web service that is accessible only to users operating within the Tor

anonymity network.

m. “Hyperlink” refers to an item on a web page which, when

selected, transfers the user directly to another location in a hypertext

doc

ument or to some other web page.

n. ‘The “Internet” is a global network of computers and other

electronic devices that communicate with each other. Due to the structure of

the

ana

Internet, connections between devices on the Internet often cross state

1 international borders, even when the devices communicating with each

other are in the same state.

com

o. “Internet Service Providers” (“ISPs”), as used herein, are

mercial organizations that are in business to provide individuals and

businesses access to the Internet. ISPs provide a range of functions for their -

customers including access to the Internet, web hosting, email, remote

storage, and co-location of computers and other communications equipment.

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 10 of 83
p- An “Internet Protocol address” or “IP address,” as used herein,

refers to a unique numeric or alphanumeric string used by a computer or

oth

ier digital device to access the Internet. Every computer or device

accessing the Internet must be assigned an IP address so that Internet traffic

sent from and directed to that computer or device may be directed properly

fro

m its source to its destination. Most Internet Service Providers (“ISPs”)

control a range of IP addresses. IP addresses can be “dynamic,” meaning that |

the ISP assigns a different unique number to a computer or device every time

it accesses the Internet. IP addresses might also be “static,” if an ISP assigns

a user’s computer a particular IP address that is used each time the computer

accesses the Internet. ISPs typically maintain logs of the subscribers to

whom IP addresses are assigned on particular dates and times.

q. “Minor,” as defined in 18 U.S.C. § 2256(1), refers to any person

under the age of eighteen years.

all

r. “Records,” “documents,” and “materials,” as used herein, include

information recorded in any form, visual or aural, and by any means,

whether in handmade, photographic, mechanical, electrical, electronic, or

magnetic form.

10

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 11 of 83
s. “Remote computing service,” as defined in 18 U.S.C. § 2711(2), is

the provision to the public of computer storage or processing services by

me

ora.

or

abu

per

ans of an electronic communications system.

t.. “Sexually explicit conduct,” as defined in 18 U.S.C. § 2256(2),
ans actual or simulated (a) sexual intercourse, including genital-genital,
l-genital, anal-genital, or oral-anal, whether between persons of the same
opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or masochistic
use; or (e) lascivious exhibition of the anus, genitals, or pubic area of any

son.

u. A “storage medium” is any physical object upon which computer

data can be recorded. Examples include hard disks, RAM, floppy disks,

“th

2

umb,” “jump,” or “flash” drives, CD-ROMs, and other magnetic or optical
dia.

v. The “Tor network” is a computer network available to Internet

users that is designed specifically to facilitate anonymous communication

ove

r the Internet. The Tor network attempts to do this by routing Tor user

communications through a globally distributed network of relay computers,

along a randomly assigned path known as a “circuit.”

11

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 12 of 83
w. “URL” is an abbreviation for Uniform Resource Locator and is

another name for a web address. URLs are made of letters, numbers, and

other symbols in a standard form. People use them on computers by clicking

‘to n

pag

und
elec

whi

a pre-prepared link or typing or copying and pasting one into a web browser

nake the computer fetch and show some specific resource (usually a web
e) from another computer (web server) on the Internet.

x. “Visual depiction,” as defined in 18 U.S.C. § 2256(5), includes
eveloped film and videotape, data stored on computer disc or other
tronic means which is capable of conversion into a visual image, and data

ch is capable of conversion into a visual image that has been transmitted

by any means, whether or not stored in a permanent format.

y. A “Website” consists of textual pages of information and

associated graphic images. The textual information is stored in a specific

format known as Hyper-Text Mark-up Language (HTML) and is transmitted

from web servers to various web clients via Hyper-Text Transport Protocol

(HTTP). . .

BACKGROUND OF THE INVESTIGATION AND PROBABLE CAUSE

6. A user of the Internet account at the SUBJECT PREMISES has

been linked to an online community of individuals who regularly send and

12

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 13 of 83
rec

Tot

eive child pornography via a hidden service website that operated on the

r anonymity network. The website is described below and referred to

herein as the “TARGET WEBSITE.”! There is probable cause to believe that

aly

TARGET WEBSITE, as further described herein.

iser of the Internet account at the SUBJECT PREMISES accessed the

t

_ The Tor Network

7. The Internet is a global network of computers and other devices.

Devices directly connected to the Internet’ are uniquely identified by IP

addresses, which are used to route information between Internet-connected

devices. Generally, when one device requests information from a second

device, the requesting device specifies its own IP address so that the

responding device knows where to send its response. On the Internet, data

transferred between devices is split into discrete packets, each of which has

two parts: a header with non-content routing and control information, such as

the! packet’s source and destination IP addresses; and a payload, which

generally contains user data or the content of a communication.

 

 

1 The name of the TARGET WEBSITE is known to law enforcement. Investigation
into the users of the website remains ongoing and disclosure of the name of the
website would potentially alert active website users to the investigation, potentially
provoking users to notify other users of law enforcement action, flee, and/or destroy
evidence

13

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 14 of 83
net

des

8. The website further described below operated on the Tor
work, which is a computer network available to Internet users that is

igned specifically to facilitate anonymous communication over the

Internet. The Tor network attempts to do this by routing Tor user

communications through a globally distributed network of relay computers,

along a randomly assigned path known as a “circuit.” Because of the way the

Tor network routes communications through the relay computers, traditional

}

IP address-based identification techniques are not effective.

9. To access the Tor network, a user must install Tor software. ~

That is most easily done by downloading the free “Tor browser” from the Tor

Project, the private entity that maintains the Tor network, via their website

at www.torproject.org.2 The Tor browser is a web browser that is configured

to route a user’s Internet traffic through the Tor network.

10. As with other Internet communications, a Tor user’s

communications are split into packets containing header information and a

payload, and are routed using IP addresses. In order for a Tor user’s

communications to be routed through the Tor network, a Tor user necessarily

 

 

27

|
or users may also choose to manually configure a web browser or other

application to route communications through the Tor network.

14

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 15 of 83
(an

the

net;

d voluntarily) shares the users IP address with Tor network relay

computers, which are called “nodes.” This routing information is stored in

header portion of the packet. As the packets travel through the Tor

work, each node is able to see the address information of the previous

node the communication came from and the next node the information should

be

sent to. Those Tor-nodes are operated by volunteers — individuals or

entities who have donated computers or computing power to the Tor network

in order for it to operate.

™~

11. Tor may be used to access open-Internet websites like

 

ww

w.justice.gov. Because a Tor user’s communications are routed through

_ multiple nedes before reaching their destination, when a Tor user accesses

suc

h an Internet website, only the IP address of the last relay computer (the

“exit node”), as opposed to the Tor user’s actual IP address, appears on that

website’s IP address log. In addition, the content of a Tor user’s

communications are encrypted while the communication passes through the

Tor network. That can prevent the operator of a Tor node from observing the

content (but not the routing information) of other Tor users’ communications.

12. The Tor Project maintains a publicly available frequently asked

questions (FAQ) page, accessible from its website, with information about the

15

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 16 of 83
Tor network. Within those FAQ, the Tor Project advises Tor users that the
first Tor relay to which a user connects can see the Tor user's actual IP

address. In addition, the FAQ also cautions Tor users that the use of the. Tor

network does not render a user’s communications totally anonymous. For

example, in the Tor Project’s FAQ, the question “So I'm totally anonymous if I

usd Tor?” is asked, to which the response is, in bold text, “No.”

acc

13. The Tor Network also makes it possible for users to operate or

ess websites that are accessible only to users operating within the Tor

network. Such websites are called “hidden services” or “onion services.” —

They operate in a manner that attempts to conceal the true IP address of the

computer hosting the website. Like other websites, hidden services are

hosted on computer servers that communicate through IP addresses:

However, hidden services have unique technical features that attempt to

conceal] the computer server’s location.

14. Unlike standard Internet websites, a Tor-based web address is

*

comprised of a series of either 16 or 56 algorithm-generated characters, for

inv

example “asdlk8fs9dflku7f,” followed by the suffix “onion.” Ordinarily,

astigators can determine the IP address of the computer server hosting a

website (such as www-.justice.gov) by simply looking it up on a publicly

16

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 17 of 83
we

ser

available Domain Name System (“DNS”) listing. Unlike ordinary Internet

bsites, however, there is no publicly available DNS listing through which

one can query the IP address of a computer server that hosts a Tor hidden

vice. So, while law enforcement agents can often view and access hidden

 

services that are facilitating illegal activity, they cannot determine the IP

Ad

ser

salvo of a Tor hidden service computer server via public lookups.

ditionally, as with all Tor communications, communications between
4

nate computers and a Tor hidden service webserver are routed through a

ies of intermediary computers. Accordingly, neither law enforcement nor

hidden-service users can use public lookups or ordinary investigative means

to determine the true IP address — and therefore the location — of a computer

server that hosts a hidden service.

Description of TARGET WEBSITE 1

15. The “TARGET WEBSITE 1” was a child pornography bulletin

board and website dedicated to the advertisement and distribution of child

pornography and the discussion of matters pertinent to the sexual abuse of

children that operated from approximately October 2016 to June 2019. In

June of 2019, the computer server hosting the TARGET WEBSITE 1, which

17

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 18 of 83
Was

located outside of the United States, was seized by a foreign law

!

enforcement agency.

the

16. While it operated, the website administrator posted a message on

website describing its purpose as being to “share cp of babies and

toddlers.” The term “cp” in this context refers to child pornography. The

name of the TARGET WEBSITE 1 contained a reference to children of that

age

 

TA

and the website logo included images depicting babies and toddlers. The

GET WEBSITE 1 name itself is a reference to the genitalia of

prepubescent boys. The TARGET WEBSITE 1 allowed users to make and

vie

tha

tos

port

reqi

postings that contained text, still images, video images, and/or web links

t directed members to specific content located on another website. The

TARGET WEBSITE 1 also had a private message feature that allowed users

end private messages to each other.

17. The TARGET WEBSITE 1 also had a separate, selective

membership section that provided such members with exclusive child

”

nographic content. To join that selective membership, members were
uired to upload nude or sexually explicit images depicting babies and

toddlers. As of June 2019, the website had over 230,000 members and over

29,000 postings. While it operated, HSI Special Agents accessed the

18

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 19 of 83
acc

TARGET WEBSITE 1 and downloaded. digital child pornography content

essible via the website, in an undercover capacity.

18. Upon accessing the TARGET WEBSITE 1, the initial web page

revealed a message board including links a user would access to register and

log:

in, as well as hyperlinked message board headings titled,

“Announcements,” “Rules,” “Allowed Hosts,” “How to post,” “Security,” and

\

“Apply for VIP.” Upon accessing the “Apply for VIP” hyperlink on the

TARGET WEBSITE 1, users would observe the following text:

Forum Rules, Application for VIP:

- Only child porn (nude or sex) pics or videos of babies and toddler

- All archives must be encrypted in Rar or 7Zip format

- The archive passwords must contain your nickname and [TARGET
WEBSITE 1 name]

- Don't forget provide a live preview:

- Only use safe hosts without javascript
'- No need to apply with private stuff. Random CP of 0-5yo is accepted
(boys and girls).

19. Based upon my training an experience, I am aware that “Rar”

and “7Zip” refer to archive files, which are a method of storing multiple

19

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 20 of 83
digital files (mage or videos for example) in a single, compressed file, which

 

may be password-protected; that a “live preview” consists of a representative
sub-set of a set of still images or still shots from a video, which give a user a
preview of the full image set or video available for download; and a “safe
host” refers to a file hosting provider on whose servers password-protected
digital files may be stored, which is perceived by users of the website to not
be compliant with law enforcement requests for information.

20. Upon accessing the “Register” link of the TARGET WEBSITE 1,
users. completed a “Username,” and “Password,” field, as well as a

“Confirmation” code to enter the website. Located at the bottom of the web

 

page are two additional sections entitled “The Team” and “Delete All board
via “The Team” section listed the usernames of three website
“Administrators.”

21. After successfully registering, a user was taken to a web page
stating that an account has been created and the user may login with
username and password. A user was then able to access the “Board Index.”
Sec ions for posting to the website within the Board Index included: “CP

Stars,” with forums “Boys” and “Girls;” “Babies (0-1YO),” with forums “Baby

20

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 21 of 33
Boys’ and “Baby Girls;” and “Toddlers (2-5YO),” with forums “Toddler Boys”

and “Toddler Girls.”

22. Upon accessing a user posting on the website, the original post

appeared at the top of the page, with any corresponding replies to the original

post included in the thread below it. Typical posts contained text, images,

links to external sites, or replies to previous posts. A review of postings

within these sections revealed numerous posts containing images depicting

child pornography and child erotica of prepubescent males, females, toddlers,

and infants. Examples of these are as follows:

23. On May 14, 2017, a website administrator posted a topic entitled

“We are back” in the “Announcements” forum that contained the following

statement: “Only CP contributors will have access now to the stuff. If you are

not
dep
his
wit!
Am

pre

VIP, make your application for member...” The post contained an image
icting'a prepubescent male, who appeared naked below the waist exposing
genitals, and featured a green post it note reading, “May-13-2017” along
h what appeared to be the username of another website administrator.
ong other things, the image focused on the exposed penis of the

pubescent male. Based upon my training and experience, the significance

21

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 22 of 83
of this posting was to effectively make membership available only to those

ent

fol]

vale who uploaded child pornography to the website.

24. On May 238, 2017, a website administrator posted a message
itled “Inactive” in the “Announcements” forum that contained the

owing: “Abandoned accounts was automated deactivated. VIP accounts ~

will be also automated deactivated after 2 months, if they not make any

con

ap

chil

tribution.” Based on my training and experience, a “contribution” means |
osting to the website, generally one that contains or provides a link to

ld pornography images/videos. Below the text of the post, a photo of a

 

prepubescent female child with her legs spread, focusing on her vagina, was

displayed. In the top left of the photo were textual graphics that included

whi:

as

at appeared to be usernames of website users and administrators as well

the term “lyo,” and a torn green post-it note that read, “(TARGET

WEBSITE 1 namel],” contained the web address for TARGET WEBSITE 1,

and the text “Exclusive 0-5yo NEW 2017.”

25. On June 30, 2017, a review of the website revealed a post from a

website member titled “Toddler Fuck” in the “Toddlers (2-5yo)” forum. The

pos

t contained an image depicting a prepubescent male toddler, appearing

naked and exposing his genitals, on his back while an adult male penis

22

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 23 of 83
entered his anus. The image focused on the exposed adult male penis
penetrating the toddler.

26. In addition, postings to the TARGET WEBSITE 1 that. were
publicly available to any registered user of the TARGET WEBSITE 1 were
captured and archived for law enforcement review. Review of such postings
diselosed the following posts by TARGET WEBSITE 1 users.

27. Your affiant reviewed five (5) images that depicted sexually
explicit images of minors that were made _ available on the TARGET
WEBSITE 1. Below are descriptions of the five (5) images;

a. This is a color image comprised of video frame captures ‘of a
naked 8 to 10-year-old female lying on her back with her legs
spread. An adult male’s erect penis is being inserted into the
child’s anus.

b. This is a color image comprised of video frame'captures ofa -
naked 2 to 4-year-old female who is lying on her side and back.
The image is zoomed-in on the child’s genitalia while an adult
male’s finger and erect penis are inserted into the child’s vagina
and anus.

c..  Thisis a color gif image of a partially naked 3 to 5-year-old
female who is lying on her side while an adult male’s erect penis
’ is inserted into the child’s anus.

d. This is a color gif image of a partially naked 2 to 4-year-old

female lying on her back while an adult male.is inserting his
erect penis into the child’s anus:

23

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 24 of 83

 
e. This is a color image of a naked newborn, under the age of
1 to 2 weeks old, male who is lying on his back in a hospital
basinet. The infant’s legs are spread apart and the child’s
genitals are exposed and visible. .

Description of TARGET WEBSITE 2

298. The TARGET WEBSITE 2 was an online bulletin board dedicated

 

to the advertisement and distribution of child pornography that operated

' from approximately at least September 2016 to June 2019. In June of 2019,

the

out,

computer server hosting the TARGET WEBSITE 2, which was located
side of the United States, was seized by a foreign law enforcement agency.
29.  Areview of the initial TARGET WEBSITE 2 page revealed it was

a message board web page that contained a search bar, and showcased two

hyperlinks titled, “Announcements” and “Important Information.” Located

below the title were hyperlinks including those entitled “Quick Links,”

“Home,” “Board Index,” “Login,” and “Register.” As of June 2019, the website

had over 820,000 members and over 81,000 postings.

30. Upon accessing the “Announcements” hyperlink of the TARGET

WHBSITE 2, the following message was displayed in message board form,

“Welcome, Please read before registering” which was dated July 1, 2016.

Upon accessing the aforementioned hyperlink, the message read, “Welcome

24

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 25 of 83
abusers and abusees and those that enjoy watching. This website was created
to host videos, photos and discussions of 18 (twinks) and younger of Hurtcore
materials (videos & pictures) as well as discussion of such.” Based on my
training and experience, I know that Hurtcore refers to violent pornography.
The message continued, “PS Please register to see all the forums, and use

et

strong password for user profile.”

31, Upon accessing the “Register” link of the TARGET
WEBSITE 2, it was revealed that users would complete a “Username,”
“Password,” “Confirm password,” “Language,” and “My timezone,” fields, as
well as a “Confirmation of Registration” code. Upon entering the TARGET
WEBSITE, sections and forums for posting to the website included
“HURTCORE Toddlers Videos (Ages 0-5),” “Preteen/Hebe Children Videos
(Ages 6-13),” “Teens Videos (Ages 14+),” “Toddlers Images (Ages 0-5),”
“Preteen/Hebe Children Images (Ages 6-13),” and “Teens Images (Ages 14+),”
Based on my training and experience, I know that “Hebe” is a reference to a
“he bephile,” which is a person with a persistent sexual interest in pubescent
minor children. Another forum was named “GORE/DEATH” which included
sub-forms for “Toddlers (Ages Q-5),” “Preteen/Hebe Children (Ages 6-13)” and

“Teens (Ages 144+).” An additional section of the website called “The Team”

25

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 ° Page 26 of 83
listed the usernames of two website “Administrators” and five “Global

Moderators.” The TARGET WEBSITE 2 also contained a private message —

+

feature that was available, allowing users to send private messages to each
other.

32. On June 23, 2016, a website administrator posted a topic
entitled “Board Rules” in the “Important Information” forum which contained
the! following explanation of the website:

Rules are simple all material must be related to Hurtcore content. What is
Hurtcore content? It is rape, fighting, wrestling, bondage, spanking, pain,

mutilation, gore, dead bodies, and ete. (no limits) Why does this place exist?
There was a need and since society thinks I am worst than any abuser or
crehtor of Hurtcore content, I decided to create this place for those who like it
and want to share. Besides I am the mischievous god. It is up to you -to make
this the best Hurtcore board there is. So please upload whatever you can so
that it can be shared.

 

33. A review of the “Toddlers Videos,” “Preteen/Hebe Children,”
“Toddlers Images,” and “Gore/Death” forums and subforums, as well as
additional forums, within the various above sections revealed they contained
numerous’ pages of topics. Each topic contained a title, the author, the
number of replies, the number of views, and the last post. The last post
section included the date and time of the post as well as the author. Upon
accessing a topic, the original post appeared at the top of the page, with any

corresponding replies to the original post included in the thread below it.

26

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 27 of 83
Typical posts appeared to contain text, images, thumbnail previews of

images, links to external sites with compressed files (such as “ rar”), or

po

replies to previous posts.

34, A review of topics within these sections revealed numerous

 

ts containing images and/or videos depicting child pornography and child

erotica of prepubescent males, females, toddlers, and infants; including those

depicting anal, vaginal, and oral penetration. Additionally, these sections

revealed numerous posts containing images and/or videos depicting child

pornography involving gore and sometimes death. Examples of these are as

follows:

35. . On October 9, 2016, a website user posted a topic entitled

“Fuck the newborn. Real fuck!” in the “Hurtcore/Toddlers Images/Girls”

ero

forum, that contained nine images depicting child pornography and child

 

tica of a prepubescent female infant. One of these images depicted a naked

il infant lying on her, back with her legs spread apart, exposing her

vagina, with a gloved adult finger inserted into her anus. A male’s penis was

pre

Ak

ard

ssed against her vagina and the head of the penis inserted into her mouth. .
rown liquid substance, appearing to be the infant’s feces are seen smeared

und her anus.

27

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 28 of 83
 y

36. On November 5, 20 16, a website user posted a topic entitled

“BabyHee Lyo (one of full version)” in the “HurtCore/Toddlers Videos/Boys”

forum that contained images depicting child pornography and torture of a

prepubescent male, who was completely naked and tied down with rope on

the

def

Wel

wer

pos

exp

Wik

side of a bath tub. Among other things, the images depicted an adult male
ecating on the chest and urinating in the mouth of the prepubescent male.
37. In addition, postings to the TARGET WEBSITE 2 that
re publicly available to any registered user of the TARGET WEBSITE 2
re captured and archived for law enforcement review. Review of such
tings disclosed the following posts by TARGET WEBSITE 2 users:-

38. Your affiant reviewed five images that depicted sexually
licit images of minors that were made available on the TARGET
_BSITE 2. Below are descriptions of the five (5) images:

a. This is a color image comprised of video frame captures of a
naked 4 to 6-year-old female, zoomed in on the child’s genitalia.
An adult’s hands aré spreading the child’s genitalia apart in
order to see the inside of the child’s vagina..

b. This is a color image comprised of video frame captures of a
naked 8 to five-year-old female who is sitting on a toilet and

urinating. The image zooms in on the child’s genitalia while she
is urinating.

c.. This is a color image comprised of video frame captures of a
naked 4 to 6-year-old, female who is on her hands and knees on a

28

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 29 of 83
bed. An adult's hand is seen inserting a sex toy and an erect
penis into the child’s anus, prior to displaying the child urinating
into a glass jar.

d. This is a color video of a naked 2 to 4-year-old female laying
on her side on a bed. An adult’s hand is seen inserting a finger
and an erect penis into the child’s vagina. The child appears
unresponsive.

e. This is a color image comprised of video frame captures of a
naked 3 to 5-year-old female laying on her back on a bed. An:
adult male is seen performing oral sex on the child. The frame
captures then changes to showing the same female sitting on a
toilet defecating while an adult male’s penis is held near the child
as if masturbating.

Description of TARGET WEBSITE 5

f

| 39. The TARGET WEBSITE 5 was an online chat site whose

primary purpose is to share and distribute child pornography. The .

advertisement and distribution of child pornography and child erotica were

in 4

inte
ee [o]
chal

any

regular occurrences on this site. The TARGET WEBSITE 5 started operating

ilpproximately 2018 and appeared to cease operating in 2020.

40. | On the front page of the site, it stated that the site was
ended for users to “post links with good photos and videos” depicting
nly GIRLS 4 to 14 years [old].” The site allowed users to engage in. online
t with other users, either within chat rooms that were openly accessible to

+ user of the site, within rooms only accessible to particular users, or in

29

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 30 of 83
one

-to-one chats between two users. Child pornography images and videos

wete trafficked through this chat site via the posting of web links within chat

_ the

messages. Links allowed a user to navigate to another website, such as a file-

ting website, where images and/or videos were stored in order to download

se image and videos. The TARGET WEBSITE 5 provided its users with

information about particular file hosting websites where users could upload

digital files so that the files could then be shared, via links, with other users

on

 

exp

a gs

or

TA

me

vid

acc

\
the TARGET WEBSITE 5.

Al. Entry to the site is obtained through free registration, as

described below. On the registration page, it reads, among other things, “No

ultcone No gore, No zoo, No death, No toddlers.” In my training and

erience, “zoo” refers to pornography depicting bestiality, and “hurtcore” is
enre of child pornography that depicts violence, gore, torture, humiliation,
children in pain and distress. In addition, the registration page of the
RGET WEBSITE 5 expressly contemplated the sharing of videos between
mbers. Language on that page reads “Post links with good photos and
20S (preview is required!).”

42. In order to pass through the registration page and gain

ess to the actual content of the TARGET WEBSITE 5, a prospective user

30

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 31 of 83
must create a “Nickname” and a password which must be entered along with
a Captcha. A “Captcha” is a randomly generated series of characters
designed to ensure that users of a website are human beings and not bots or

other automated processes. Users are not required to enter any personally

 

identifiable information, such as true names, emails or phone numbers. The
users may also pick a color for their posts (or one was randomly generated)
and click “enter chat.”
43. Upon initially creating a user account.on the TARGET WEBSITE

5, I user was assigned the status of “Guest.” As an unregistered user, the
user receives the following message upon log in: “As it looks like you are not
reajeteree you may check our rules by sending to me word rules. There also
will be some additional explanation of how to use this feature. News!.We
added feature of forum. Access by button at the bottom or just by this link:
forum. this should make you be more happy of getting this message on
entrance.” Unregistered or “Guest” users could access TARGET WEBSITE 5
postings including postings that shared child pornography images.

44. In order to fully register an account, the user would need to -

obtain a promotion from “Guest” to “Registered Guest,” which is done at the

discretion of TARGET WEBSITE 5 staff. After an individual is promoted to a

31

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 32 of 83
reg

tha

con

WE

5

ct

cor]

wa

istered user account on the TARGET WEBSITE 5, a user must log in to

A

t user account with the appropriate user-generated password in order to
amunicate via that user account on the TARGET WEBSITE 5. TARGET
LBSITE 5 users may register, log into and access the TARGET WEBSITE

hrough that user account using any computer or electronic device that is

figured to use Tor routing/software:
45. As is common on these types of sites, the TARGET WEBSITE 5 -

5 administered: and moderated by select TARGET WEBSITE 5 users

referred to as “Members” on this site. These users are promoted at the

dis

an

ane

cretion of the site leadership. Promotions appeared to be made based on
individual’s active participation on the site. Once promoted to a Member
ition, those users enforced the rules and assisted in the management of

site. This included controlling user membership using the “ban” and

ck” functions (which can limit or eliminate a user’s participation or
%

ount), promoting within the ranks of users, and moderating the public

itroom for content and user behavior.

46. TARGET WEBSITE 5 Members periodically re-posted standard
ssages to the public chatroom of the TARGET WEBSITE 5 iterating rules

1 procedures of the TARGET WEBSITE 5. For example, on or about May

32

 

Case 1:20-mj-00243-LPA Document 1. Filed 08/18/20 Page 33 of 83
28,

the

2019, a Member on the TARGET WEBSITE 5 posted “CHAT RULES” in

public chatroom. This post contained statements in both Russian and

English which included but was not limited to, “Follow the. requests of the

Me

mbers,” “No hurtcore, No gore, No zoo, No death, No toddler,” “Only

GIRLS 5'to 13 years. Any language allowed,” and “For RG (registered guests)

the

IN]
bot

foll

Do
Wit

Say

photo archive is available (the “links” button).”

AT. Also on or about May 28, 2019, a Member posted “SECURITY
*}ORMATION” in the public chatroom. This post contained statements in
h Russian and English which included but was not limited to the
owing:

Set the Security Slider to HIGH Security Level :

Do Not Download if you are not using Encryption or Tails os

Read these manuals: 0 Tails Guide & Tor Security Guide 0
Not Share any Identifying Information & NEVER Trust Anybody!
ndows & OS X/MacOS are not safe for On topic

re files only to Encrypted Storage

Windows Leaves traces you cannot‘clean without a Full disk wipe

Linux offers Full Disk Encryption, Tails is Amnesic

use VeraCrypt to create Hidden Encrypted Containers

33

u

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 34 of 83
LE:

LE

Open files when Offline to lower risk of malicious file causing trouble

A & Antis are known to pose as parents and kids to trick you into

revealing information to them, suspect everyone is LEA.

A could be running this or any site at any time

Always be conscious your messages may not be private

Be

Careful Paying for Anything, Bitcoin is not Anonymous by default!

When a user posts in the open chat, other users can see the name of the

poster, what was posted and what time it was posted. Images posted to the

‘

site can be categorized or “tagged” by users based upon the image theme or

characteristics. These tags aid users in searching for specific types of

content.

48. There was also an advertisement in the middle of the TARGET

WEBSITE 5 chat screen stating, “VISIT OUR SITES” and it features: four

links to other Tor sites. Each site has a short description along with a link to

the Tor web address for the site. The descriptions state: “Forum for boy-and

ane

and

girlovers” with a link to another website; “Chat for boylovers” — with a link to

ther website; “Girls pedo portal”, and “only Ru”. Based on my training

1 experience, I am aware that the reference to “only Ru” means that site is

34

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 35 of 83
onl

y for Russian speakers. Further, based on my training and experience, it

is apparent that these websites are associated with each other.

AQ. The TARGET WEBSITE 5 provided users with numerous links to

image hosts where users can upload their digital images. For instance, on

No’
file

pul

pos

tow

” uns

hey

fac

hyt

vember 2, 2018, a TARGET WEBSITE 5 user posted a hyperlink of a jpeg
that linked to an image of a prepubescent girl having her underwear

led down and a male penis resting on her inner thigh near her exposed

vagina. In another instance, on March 1, 2019, a TARGET WEBSITE 5 user

ted a hyperlink of a jpg file that linked to an image of a prepubescent

female bent forward on what appears to be a wooden chair with her back

rards the camera. She was wearing a black and red skirt and no

lerwear. The female’s anus and vagina are prominently exposed for the

camera. Her face was turned to the side making it partially visible through

hair. The female had no pubic hair, was small in stature, and young
ial features. Also, on May 27, 2019, a TARGET WEBSITE 5 user posted a |

yerlink to a jpg image depicting a nude prepubescent female laying on a

‘bed. The image only showed the male’s torso and upper leg from the side.

The adult male was pushing his erect penis into the female’s mouth.

35

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 36 of 83
ava

are

50. Postings to. the TARGET WEBSITE 5 that were publicly
ilable to any registered user at the time of posting were captured and

hived for law enforcement review. Over 1,200,000 messages were posted

on the TARGET WEBSITE 5 between March 2018 and March 2020 when the

site appeared to go offline. FBI Special Agents have accessed and

dov

WEBSITE 5, in an undercover capacity.

sex

val

nar

by

Bel

vnloaded child pornography files via links that were posted on TARGET

51. FLA described the website as facilitating “the sharing of child

ual abuse and exploitation material, stipulating only girls aged 5 — 13.

Users were required to enter a username and password but these were only

id for that single login session” and provided further documentation
ning the website as the TARGET WEBSITE 5, which the FLA referred to
its actual name.

52. Your affiant reviewed five images that depicted sexually explicit

 

“ee of minors that were made available on the TARGET WEBSITE 5.

ow are descriptions of the five (5) images:

a. This is a color image of a naked 8 to 10-year-old female and
a naked adult male. The child is being bent over a table while the adult
is having sex with her.

b. This is a color image of three naked children and a naked
adult male. The children appear to be 1 to 3 years of age, 4 to 6 years

36

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 37 of 83
inv

via

Th

the

 

of age, and 10 to 12 years.of age, respectively. The adult male is lying
on his back on a bed while the 4 to 6-year-old female is straddling him

and holding his erect penis near her genitalia. The 1 to 3-year-old- .

female is lying on her back beside the adult’s head. The 10 to 12-year-
old female is seen closest to the camera as if taking a “selfie” (self-
portrait style) photo.

c. This is a color image of four naked female children on a
bed. One child is 1 to 3 years of age and is sitting on the bed. One child
is 10 to 12 years of age and is laying on her stomach. One child is 5 to
8 years of age and is standing on the bed. The last child is 8 to 10
years of age and is also standing on the bed.

d. This is a color image of a naked 5 to 7-year-old female lying
on her back. An adult male is standing above her while she is holding
his erect penis in both hands.

e. This is.a color image of a naked 5 to 7-year-old female with
a naked adult male standing behind her and holding her legs. The end
of the adult’s penis can be seen between the child’s legs and pressed
against her genitalia.

Evidence Related to Identification of Target that Accessed TARGET

WEBSITES ©

53. Iam aware that U.S. as well as foreign law enforcement agencies
estigate anonymous offenders engaging in online child sexual exploitation
Tor hidden service websites such as the website(s) described herein.
ose websites are globally accessible. The websites and their users may
refore be located anywhere in the world. Due to the anonymity provided

the Tor network, it can be difficult or impossible to determine, at the

37

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 38 of 83
beg
is |

tha

law

her

acc

on

inning of an investigation, where in the world a particular website or user
ocated. Accordingly, when a law enforcement agency obtains evidence

+ such a website or website user may be located in another country, it is

common practice for that law enforcement agency to share information with a

r enforcement agency in the country where the website is located or the

offénder appears to reside, in accordance with each country’s laws.

54. In August 2019, a foreign law enforcement agency (referenced
ein as “FLA”) known to the FBI and with a history of providing reliable,
urate information in the past, notified the FBI that FLA determined that

‘April 22, 2019 through May 17, 2019, three (8) different dynamic IP

addresses (74.177.187.154; 74.177.187.134; 74.177.188.208) were used to

acc

ess online child sexual abuse and exploitation material via the three

websites that the FLA named and described as TARGET WEBSITES 1, 2,

and 5.

TARGET WEBSITE LEADS

55. ELA described the target websites as having “an explicit focus on

the facilitation of sharing child abuse material (images, links and -videos),”

. sta

ted that “[u]sers were required to create an account (username and

password) in order to access the majority of the site[s] and hosted material,”

38

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 39 of 83
an

Ww

est

provided further documentation naming the sites as TARGET
‘BSITES 1, 2, and 5, which the FLA referred to by its actual name.
56. FLA is a national law enforcement agency of a.country with an

ablished rule of law. There is a long history of U.S. law enforcement

sharing criminal investigative information with FLA and FLA sharing

criminal investigative information with U.S. law enforcement, across

dis

ciplines and including the investigation of crimes against children. FLA

advised U.S. law enforcement that it obtained that information through

independent investigation that was lawfully authorized in FLA’s country

pursuant to its national laws. FLA further advised U.S. law enforcement

that FLA had not interfered with, accessed, searched or seized any data from

any computer in the United States in order to obtain that IP address

information. U.S. law enforcement personnel did not participate in the

investigative work through which FLA identified the IP address information

provided by FLA.

57. Iam aware through my training and experience and consultation

with other U.S. law enforcement agents that tips provided by FLA regarding

iP

chi

addresses that FLA advised were associated with access to Tor network

Id exploitation-related web and chat sites have: (1) led to the identification

39

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 40 of 83
a

and arrest of a U.S.-based child pornography producer and hands-on offender,

ang

por

the identification and rescue of multiple U.S. children subject to that

offender’s ongoing abuse; (2) led to the seizure of eviderice of child

nography trafficking and possession; and (3) been determined through

further investigation to be related to targets that U.S. law enforcement

investigation had independently determined were associated with child

pornography trafficking and possession.

the

58. As described herein, the TARGET WEBSITES could not

generally be accessed through the traditional internet. Only a user who had .

installed the appropriate Tor software on the user’s computer could access

TARGET WEBSITES. Even. after connecting to the Tor network,

however, a user would have to find the 16-or-56-character web address of the

TARGET WEBSITES in order to access them. Hidden service websites on

the
any
Int
seal
for

exy

Tor Network are not “indexed” by search engines—such as Google—to

rwhere near the same degree as websites that operate on the open °
ernet. Accordingly, it is much more difficult to perform a Google-type
rch of hidden service websites than it is to search open Internet websites
)particular content ‘of interest. Users interested in accessing child

\
loitation material (or in advertising child exploitation and pornography

40

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 41 of 83
?

websites they operate) therefore keep, maintain and use directory sites that

advertise the web addresses of hidden services that contain child exploitation

related content. Those directory sites also' operate via the Tor network.

Users utilize those directory sites to identify new web forums, chat sites,

image galleries and file hosts pertaining to the sexual exploitation of

children. Such directory sites often identify whether particular sites are then

operating, whether child pornography imagery may be found there, and even

wh

at types of child pornography are accessible (1.e., boys, girls; or “hurtcore”).

They also contain clickable hyperlinks to access those sites. As with other

hidden service websites, a user must find the 16-or-56 character web address

for

a directory website in order to access it. While it operated, the web

address for the website described herein was listed on one or more of such

dir

ectory sites advertising hidden services dedicated to the sexual

exploitation of children.

59. Jam also aware through consultation with FBI agents that the

 

review of detailed user data related to one Tor network-based child

pornography website found that it was exceedingly rare for a registered

website user to access that website and never return. FBI review of user

data from that website found that less than two hundredths of one percent of

4]

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 42 of 88
use

thr

to t

inf

req

Tor

TA

it 1

Wi

for

Ww.

law

day

r accounts registered an account on the website, accessed a message
ead on the website, and then never returned to the website and logged in
he same account.

60. Accordingly, based on my training and experience and the
srmation articulated herein, because accessing the TARGET WEBSITES
uired numerous affirmative steps by the user —-to include downloading
software, accessing the Tor network, finding the web address for
RGET WEBSITES, and then connecting to TARGET WEBSITES via Tor —
s extremely unlikely that any user could simply stumble upon TARGET
LBSITES without understanding their purpose and content.

61. Accordingly, I submit that there is probable cause to believe that,

all of the reasons described herein, any user who accessed the TARGET

"Lee has, at a minimum, knowingly accessed the TARGET

IBSITES with intent to view child pornography or attempted to do so.

Identification of SUBJECT PREMISES

!

62. HSI Boston Special Agents received information, from a foreign

y enforcement partner, that on May 07, 2019 at 23:53:31 UTC an

individual originating from IP address 74.177.187.154 accessed a known

kweb site that facilitated the sharing of child sexual abuse and

42

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 43 of 83
exploitation material. This darkweb site contained child sexual abuse and

exploitation material, with an explicit focus on the facilitation of sharing

child abuse material (images, links and videos), emphasis on babies and

toddlers (ages 0-5 years old). Users were required to create an account

(username and password) in order to access the majority of the site and

hosted material.

74,

63. According to the publicly available information, IP address

177.187.154— the one used to access TARGET WEBSITE 1, as described

‘above — is owned/operated by AT&T. On or about November 22, 2019 a

summons (568566) was served on AT&T for the subscriber assigned IP

address: 74.177.187.154 on May 07, 2019 at 23:53:31 UTC. AT&T provided

the

i

ir response with the following subscriber details:

Subscriber Name: Anita Mastriaco

Service Address: 5855 Hunting Lodge Rd, Pleasant Garden, NC
27313 )

Additional Address Details: (TK 220 Exit 62 Tk Lft 6-8 MLE to
Lght Tk Rght Racine 1ML)

DSL Phone: 336-685-5964

Email Address: anthonyanita@bellsouth.net

Account Status: Open

Usage Start: 05/04/2019 12:27 AM

Usage End: 05/13/2019 11:19 AM

43

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 44 of 83
64. HSI Boston Agents received information, from a foreign law

enforcement partner, that on April 22, 2019 at 01:58:13 UTC an individual

U

originating from IP address 74.177.187.134 and May 17, 2019 at 01:31:15

C an individual originating from the JP address: 74.177.188.208 accessed

a known darkweb site that facilitated the sharing of child sexual abuse and

exploitation material. This darkweb site contained child sexual abuse and

exploitation material, with an explicit focus on the facilitation of sharing

chi

ld abuse material Gmages, links and videos), emphasis on BDSM,

hurtcore, gore and death-related material including that of children. Users . |

wel

ace

74.

WE

Der

suk

O01:

det

re required to create an account (username and password) in order to
ess the majority of the material.

65. According the publicly available information, IP addresses
177.187.1384 and 74.177.188.208 — the ones used to access TARGET
‘BSITE 2, as described above — are owned/operated by AT&T. On or about
sember 8, 2019 a summons (570024) was served on AT&T for the
scriber assigned IP addresses: 74.177.187.134 on April 22, 2019 at
58:13 UTC. AT&T provided their response with the following subscriber
ails:

=

Subscriber Name: Anita Mastriaco

44

 

Case 1:20-mj-00243-LPA Document1 Filed 08/18/20 Page 45 of 83
Service Address: 5855 Hunting Lodge Rd, Pleasant Garden, NC

27313

Additional Address Details: (TK 220 Exit 62 Tk Lft 6-8 ML to
Lght Tk Rght Racine IML)

DSL Phone: 336-685-5964

Email Address: anthonyanita@bellsouth.net
‘Account Status: Open

Usage Start: 04/17/2019 07:42 PM

Usage End: 04/29/2019 08:17 PM

66. On or about December 3, 2019 a summons (570024) was served
on AT&T for the subscriber assigned IP addresses: 74.177.188.208 on May
17,/2019 at 01:31:15 UTC. AT&T provided their response with the following
subscriber details: .

Subscriber Name: Anita Mastriaco
Service Address: 5855 Hunting Lodge Rd, Pleasant Garden, NC

27313
Additional Address Details: (TK 220 Exit 62 Tk Lft 6-8 ML to

Lght Tk Rght Racine 1ML)

DSL Phone: 336-685-5964

Email Address: anthonyanita@bellsouth.net
Account Status: Open

Usage Start: 05/13/2019 11:34 PM

Usage End: 05/18/2019 09:55 AM

67. HSI Boston Special Agents received information, from a foreign
law enforcement partner, that on April 22, 2019 at 02:03:22 UTC an
individual originating from IP address 74.177.187.134 and on May 07, 2019

at 23:29:36 UTC an individual originating from IP address 74.177.187.154

45 ;

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 46 of 83
ace

essed a known darkweb chat site whose primary purpose is to share and

distribute child pornography. The advertisement and distribution of child

i

pornography and child erotica are regular occurrences on this site. On the

wit.

front page of the site, it states that the site is intended for users to “post links

h good photos and videos” depicting “[oJnly GIRLS 5 to 13 years [old].”

- 68. According the publicly available information, IP addresses

74.177.187.134 and 74.177.187.154— the ones used to access TARGET

WEBSITE 5, as described above — are owned/operated by AT&T. On or about

November 22, 2019 a summons (568621) was served on AT&T for the

sub

UT

scriber assigned IP address: 74.177.187.134 on April 22, 2019 at 02:03:22

C. AT&T provided their response with the following subscriber details:

Subscriber Name: Anita Mastriaco

Service Address: 5855 Hunting Lodge Rd, Pleasant Garden, NC
27313

Additional Address Details: (TK 220 Exit 62 Tk Lft 6-8 ML to
Lght Tk Rght Racine 1ML)

DSL Phone: 336-685-5964 ;

Email Address: anthonyanita@bellsouth.net

Usage Start: 04/17/2019 07:42 PM

Usage End: 04/29/2019 08:17 PM

69. On or about November 22, 2019 a summons (568621) was served

on 'AT&T for the subscriber assigned IP address: 74.177.187.154 on May 07,

46

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 47 of 83
2019 at 23:29:36 UTC. AT&T provided their response with the following

subscriber details:

Subscriber Name: Anita Mastriaco

Bervice Address: 5855 Hunting Lodge Rd, Pleasant Garden, NC
Additional Address Details: (TK 220 Exit 62 Tk Lft 6-8 ML to
Lght Tk Rght Racine IML)

DSL Phone: 336-685-5964

Email Address: anthonyanita@bellsouth.net

Usage Start: 05/04/2019 12:27 AM

Usage End: 05/13/2019 11:19 AM

 

70. A search ofa public records database that provides names, dates
of birth, addresses, associates, telephone numbers, email: addresses, and
other information was conducted for Anita MASTRIACO.. These public
records indicated that Anita MASTRIACO’s current address is 5855 Hunting
' Lodge Road, Pleasant Garden, NC 27313 (SUBJECT PREMISES). In
addition, these public records indicated that Anita MASTRIACO’s partner,
Alice SIEG, and son, Nicholas MASTRIACO, also reside at the SUBJECT

PREMISES.

71. A check with the North Carolina Department of Motor Vehicles
on.jor about August 5, 2020 revealed that an individual named Anita M.
MASTRIACO with a date of birth of November 21, 1962 resides at the

SUBJECT PREMISES.

47

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 48 of 83
on

72, A check with the North Carolina Department of Motor Vehicles

or about August 5, 2020 revealed that an individual by the name of

Nicholas J. MASTRIACO with a date of birth of August 11, 2000 resides at

- the SUBJECT PREMISES.

at f

the

PR

in

bla

reg

73. On or about July 7, 2020, representatives of the U.S. Postal

Service stated that individuals with the last name MASTRIACO are

currently receiving mail at the SUBJECT PREMISES.

74. On or about August 5, 2020, your affiant observed the residence
she SUBJECT PREMISES. The driveway from Hunting Lodge Road up to

residence has a dark red/maroon in color “cattle gate” (fence) preventing

anyone, or any vehicles from entering on to the property of the SUBJECT

EMISES. The residence is a single-story family residence with dark

red/maroon in color vinyl siding, a white in color two-car garage door, white

color trim around the outer portions of the residence and windows, and

ck in color shutters outside of the windows. There is also an American flag

hanging by a pole affixed above the garage door. Your affiant observed a

dark grey/charcoal in color Dodge pick-up: truck bearing North Carolina

istration HAS-1122 parked in the driveway in front of the garage door.

48

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 49 of 83
Ace

|—_—

con,

I kr

 

ording to North Carolina DMV records, the vehicle is registered to Anita
IMASTRIACO.

3ACKGROUND ON CHILD PORNOGRAPHY, COMPUTERS, AND

THE INTERNET

75. I have had both training and experience in the investigation of

iputer-related crimes. Based on my training, experience,’ and knowledge,

now the following:

a. Computers and digital technology are the primary way in
which individuals interested in child pornography interact with each
other. Computers basically serve four functions in connection with
child pornography: production, communication, distribution, and

(
storage.

b. Digital cameras and smartphones with cameras save

|
photographs or videos as a digital file that can be directly transferred
to a computer by connecting the camera or smartphone to the
computer, using a cable or via wireless connections such as “WiFi” or
“Bluetooth.” Photos and videos taken on a digital camera or

t

smartphone may be stored on a removable memory card in the camera

49

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 50 of 83
 

or smartphone. These memory cards are often large enough to store
thousands of high-resolution photographs or videos. |

c. A device known as a modem allows any computer to
connect to another computer through the use of telephone, cable, or
wireless connection. Mobile devices such as smartphones and tablet
computers may also connect to other computers via wireless

A

connections. Electronic contact can be made to literally millions. of
| computers around the world. Child pornography can therefore be
easily, inexpensively and anonymously (through | electronic
communications) produced, distributed, and received by anyone with
access to a computer or smartphone.

d. ‘The computer's ability to store images in digital form
makes the computer itself an ideal repository for child pornography.
Electronic storage media of various types - to include computer hard
drives, external hard drives, CDs, DVDs; and “thumb,” “jump,” or
“flash” drives, which are very small devices that are plugged into a port |
on the computer - can store thousands of images or videos at very high

resolution. It-is extremely easy for an individual to take a photo or a

video with a digital camera or camera-bearing smartphone, upload that

50

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 51 of 83
 

photo or video to a computer, and then copy it (or any other files on the
computer) to any one of those media storage devices. Some media .
storage devices can easily be concealed and carried on an individual’s
person. Smartphones and/or mobile phones are also often carried on an
-individual’s person.

e. The Internet affords individuals several different venues
for obtaining, viewing, and trading child pornography in a relatively
secure and anonymous fashion.

f. Individuals also use online resources to retrieve and store
child pornography. Some online services allow a user to set up an
account with a remote computing service that may provide email
services and/or electronic storage of computer files in any variety of
formats. A user can set up an online storage account (sometimes
referred to as “cloud” storage) from any computer or smartphone with
access to the Internet. Even in cases where online storage is used,
however, evidence of child pornography can be found on the user’s
computer, smartphone, or external media in most cases.

g. A growing phenomenon related to smartphones and other

mobile computing devices is the use of mobile applications, also

3]

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 52 of 83
 

referred to as “apps.” Apps consist of software downloaded onto mobile
devices that enable users to perform a variety of tasks — such as
engaging in online chat, sharing digital files, reading a book, or playing
a game — on a mobile device. Individuals commonly use such apps to
receive, store, distribute, and advertise child pornography, to interact .
directly with other like-minded offenders or with potential minor
victims, and to access cloud-storage services where child pornography
may be stored. |
h. As is the case, with most digital technology,
communications by way of computer can be saved or stored on the
computer used for these purposes. Storing this information can be
intentional (i.e., by saving an email as a file on the computer or saving
the location of one’s favorite websites in, for example, “bookmarked”
files) or unintentional. Digital information, such as the traces of the
_ path of an electronic communication, may also be automatically stored
in many places (e.g., temporary files or ISP client software, among/

others). In addition to electronic communications, a computer user's

Internet activities generally leave traces or “footprints” in the web

32

Case 1:20-mj-00243-LPA Document1 Filed 08/18/20 Page 53 of 83
ID

ex

enfi

cache and history files of the browser used. Such information is often

maintained indefinitely until overwritten by other data.

-HARACTERISTICS COMMON TO INDIVIDUALS WHO ACCESS
WITH INTENT TO VIEW CHILD PORNOGRAPHY

 

76. Based on my previous investigative experience related to child
loitation investigations, and the training and experience of other law

Me
orcement officers with whom I have had discussions, I know there are

certain characteristics common to individuals who access online child sexual

abu

t
ise and exploitation material via a website: ,

a. Such individuals may receive sexual gratification,
stimulation, and satisfaction from contact with children, or from
fantasies they may have viewing children engaged in sexual activity or
in sexually suggestive poses, ' such as in person, in. photographs, or |
other visual media, or from literature describing such activity.

b. Such individuals may collect sexually explicit or suggestive
materials in a variety of media, including photographs, magazines,
motion pictures, videotapes, books, slides and/or drawings or other
visual media. Individuals who have a sexual interest in children or
images of children oftentimes use these materials for their own sexual

arousal and gratification. Further, they may use these materials to
53

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 54 of 83
 

lower the inhibitions of children they are attempting to seduce, to
arouse the selected child partner, or to demonstrate the desired sexual
acts. |

c. Such individuals almost always possess and maintain child
pornographic material in the privacy and security of their home or
some other secure location. Individuals who have a sexual interest in
children or images of children typically retain those materials and child .
erotica for many years.

d. Likewise, such individuals often maintain their child
pornography images in a digital or electronic format in a safe, secure
and private environment, such as a computer and surrounding area.
These child pornography images are often maintained for several years '
and are kept close by, usually at the possessor’s residence, inside the
possessor’s vehicle, or, at times, on their person, or in cloud-based
online storage, to enable the individual to view the child pornography
images, which are valued highly. Some of these individuals also have
been found to download, view, and then delete child pornography on
their computers or digital devices on a cyclical and repetitive basis.

e. Importantly, evidence of such activity, including deleted

54

o

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 55 of 83
child pornography, often can be located on these individuals’ computers
and: digital devices through the use of forensic tools. Indeed, the very
nature of electronic storage means that evidence of the crime is often
still discoverable for extended periods of time even after the individual
“deleted” it.

f. Such individuals also may correspond with and/or meet
others to share information and materials, rarely destroy
correspondence from other child pornography distributors/possessors,
conceal such correspondence as they do their sexually explicit material,
and often maintain contact information (e.g. online messaging
accounts, email addresses, etc.) of individuals with whom they have
been in contact and who share the same interests in child pornography.

g. Such individuals prefer not to be without their child
pornography for any prolonged time period. This behavior has been

documented by law enforcement officers involved in the investigation of

 

 

3 See United States v. Carroll, 750 F.3d 700, 706 (7th Cir. 2014) (concluding that 5-
year delay was not too long because “staleness inquiry must be grounded in an
understanding of both the behavior of child pornography collectors and of modern
technology”); see also United States v. Seiver, 692 F.3d 774 (7th Cir. 2012) (Posner,

J.)
Un
Leu

collecting cases, e.g., United States v. Allen, 625 F.3d 830, 843 (5th Cir. 2010);
sted States v. Richardson, 607 F.3d 357, 370-71 (4th Cir. 2010); United States v.
vis, 605 F.3d 395, 402 (6th Cir. 2010)).

35

 

Case 1:20-mj-00243-LPA Document1 Filed 08/18/20 Page 56 of 83
an

child pornography throughout the world.

h. Even if the target uses a portable device (such as a mobile
phone) to access the Internet and child pornography, it is more likely
than not that evidence of this access vill be found in his home, the
SUBJECT PREMISES, as set forth in Attachment A, including on
digital devices other than the portable device (for reasons including the
frequency of “backing up” or “synching” mobile phones to computers or
other digital devices).

77. Based on all of the information contained herein, I believe that

internet user residing at the SUBJECT PREMISES likely displays

characteristics common to individuals who access online child sexual abuse

\

and exploitation material via a website. In particular, the target of,

investigation obtained and used Tor network software, found the web address

for

TARGET WEBSITE, and accessed online child sexual abuse and

exploitation material via the TARGET WEBSITE.

SI

PECIFICS OF SEARCH AND SEIZURE OF COMPUTER SYSTEMS

78. As described above and in Attachment B, this application seeks

penmission to search for records that might be fourid on the SUBJECT

PR

MISES, in whatever form they are found. One form in which the records

56.

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 57 of 83
rec

for

are| likely to be found is data stored on a computer’s hard drive or other
storage media. Thus, the warrant applied for would authorize the seizure of
electronic storage media or, potentially, the copying of electronically stored

information, all under Rule 41(e)(2)(B).

79. I submit that if a computer, smartphone, or storage medium is

found on the SUBJECT PREMISES, there is probable cause to believe those

ords referenced above will be stored on that computer or storage medium,
at least the following reasons: |

a. Deleted files, or remnants of deleted files, may reside in
free space or slack space—that is, in space on the storage medium that
is not currently being used by an active file—for long periods of time
before they are overwritten. In addition, a computer’s operating system

may also keep a record of deleted data in a “swap” or “recovery” file.

b. Based on my knowledge, training, and experience, I know
that computer files or remnants of such files can be recovered months
or even years after they have been downloaded onto a storage medium,

i

deleted, or viewed via the Internet. Electronic files downloaded to a
\
storage medium can be stored for years at little or no cost. Even when

files have been deleted, they can be recovered months or years later

37

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 58 of 83
 

using forensic tools. This is so because when.a person “deletes” a file on
a computer, the data contained in the file does not actually disappear;
rather, that data remains on the storage medium until it is overwritten
by new data. ,

C. Wholly apart from user-generated files, computer storage
media—in particular, computers’ internal hard drives—contain
electronic évidence of how a computer has been used, what it has been
used for, and who has used it. To give a few examples, this forensic
evidence can take the form of operating system configurations, artifacts
from operating system or application operation, file system data
structures, and virtual memory “swap” or paging files. Computer users
typically do not erase or delete this evidence, because special software
is typically required for that task. However, it is technically possible to
delete this information.

d. Similarly, files that have been viewed via the Internet are
sometimes automatically downloaded into a temporary Internet
directory or “cache.”

80. As further described in Attachment B, this application seeks

permission to locate not only computer files that might serve as direct

58

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 59 of 83
 

evidence of the crimes described on the warrant, but also for forensic
electronic evidence that establishes how computers were used, the
purpose of their use, who used them, and when. There is probable
cause to believe that this forensic electronic evidence will be on any |
storage medium in the SUBJECT PREMISES because:

a. Data on the storage medium can provide evidence of a file
that was once on the storage medium but has since been deleted or
edited, or of a deleted portion of a file (such as a paragraph that has
been deleted from a word processing file). Virtual memory paging
systems can leave traces of information on the storage medium that
show what tasks and processes were recently active. Web browsers,
email programs, and chat programs store configuration information on
the storage medium that can reveal information such as online
nicknames and passwords. Operating systems can record additional
information, such as the attachment of peripherals, the attachment of
USB flash storage devices or other external storage media, and the
times the computer was in use. Computer file systems can record

information about the dates files were created and the sequence in

59

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 60 of 83
 

which they were created, although this information can later be
falsified. |

b. Information stored within a computer and other electronic
storage media may provide crucial evidence of the “who, what, why,
when, where, and how” of the criminal conduct under investigation,
thus enabling the United States to establish and prove each element or
alternatively, to exclude the innocent from further suspicion. In my
training and experience, information stored within a computer or
storage media (e.g., registry information, communications, images and
movies, transactional information, records of. session times and
durations, Internet history, and anti-virus, spyware, and malware
detection programs) can indicate who has used or controlled the
computer or storage media. This “user attribution” evidence is
analogous to the search for “indicia of occupancy” while executing a
search warrant at a residence. The existence or absence of anti-virus,
spyware, and malware detection programs may indicate whether the
computer was remotely accessed, thus inculpating or exculpating the

computer owner. Further, computer and storage media activity can

indicate how and when the computer or storage media was accessed or

60

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 61 of 83
 

used. For example, computers typically contain information that logs:
computer user account session times and durations, computer activity

a

- associated with user accounts, electronic storage media that connected
with the computer, and the JP addresses through which the computer
accessed networks and the Internet. Such information allows
investigators to understand the chronological context of computer or
electronic storage media access, use, and events relating to the crime
under investigation. Additionally, some information stored within a
computer or electronic storage media may provide crucial evidence
relating to the physical location of other evidence and the suspect. For
example, images stored on a computer may both show a particular
location and have geolocation information incorporated into its file
data. Such file data typically also contains information indicating
when the file or image was created. The existence of such image files,
along with external device connection logs, may also indicate the
presence of additional electronic storage media (e.g., a digital camera or
cellular phone with an incorporated camera). The geographic and

timeline information described herein may either inculpate . or

exculpate the computer user. Last, information stored within .a

61

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 62 of 83
 

computer may provide relevant insight into the computer user’s state of
mind as it relates to the offense under investigation. For example, —
information within the computer may indicate the owner’s motive and
intent to commit a crime (e.g., Internet searches indicating criminal
planning), or consciousness of guilt (e.g., running a “wiping” program to
destroy evidence on the computer or password protecting/encrypting ~
such evidence in an effort to conceal it from law enforcement).

c. ‘A person with appropriate familiarity with how a computer
works can, after examining this forensic evidence in its proper context,
draw conclusions about how computers were used, the purpose of their
use, who used them, and when.

d. The process of identifying the exact files, blocks, registry
entries, logs, or other forms of forensic evidence on a storage medium
that are necessary to draw an accurate conclusion is a dynamic process.
While it is possible to specify in advance the records to be sought, °
computer evidence is not always data that can be merely reviewed bya
review team and passed along to investigators. Whether data stored on
a computer is evidence may depend on other information stored on the

computer and the application of knowledge about how a computer

62

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 63 of 83
 

behaves. Therefore, contextual information necessary to understand .
other evidence also falls within-the scope of the warrant.

e. Further, in finding evidence of how a computer was used,
the purpose of its use, who used it, and when, sometimes it is necessary
to establish that a particular thing is not present on a storage medium.
For example, the presence or absence of counter-forensic programs or
anti-virus programs (and associated data) may be relevant to
establishing the user’s intent.

f. I know that when an individual uses a computer to obtain
or access child pornography, the individual’s computer will generally
serve both as an instrumentality for committing the crime, and also as
a storage medium for evidence of the crime. The computer is an
instrumentality of the crime because it is used as a means of
committing the criminal offense. The computer is also likely to be a
storage medium for evidence of crime. From my training and
experience, I believe that a computer used to commit a crime of this
type may contain: data that is evidence of how the computer was used;

data that was sent or received; notes as to how the criminal conduct

63

Case 1:20-mj-00243-LPA Document1 Filed 08/18/20 Page 64 of 83
ta

was achieved; records of Internet discussions about the crime; and
other records that indicate the nature of the offense.

81. Based upon my training and experience and information relayed

me by agents and others involved in-the forensic examination of :

computers, I know that computer data can be stored on a variety of systems

and storage devices, including external and internal hard drives, flash drives,

thumb drives, micro SD cards, macro SD cards, DVDs, gaming systems, SIM

car

ds, cellular phones capable of storage, floppy .disks, compact disks,

 

magnetic tapes, memory cards, memory chips, and online or offsite storage

servers maintained by corporations, including but not limited to “cloud”

sto}

pos

rage. I also know that during the search of the premises it is not always

sible to search computer equipment and storage devices for data for a

number of reasons, including the following:

a. Searching computer systems is a highly technical process
that requires specific expertise and specialized equipment. There are
so many types of computer hardware and software in use today that it
is impossible to bring to the search website all of the technical manuals

and specialized equipment necessary to conduct a thorough search. In

addition, it may also be necessary to consult with computer personnel

64

 

Case 1:20-mj-00243-LPA’ Document 1 Filed 08/18/20 Page 65 of 83
 

who have specific expertise in the type of computer, software, or
operating system that is being searched;

b. Searching computer systems requires the use of precise,
scientific procedures which are designed to maintain the integrity of
the evidence and to recover “hidden,” erased, compressed, encrypted, or
password-protected data. Computer hardware and storage devices may
contain “booby traps” that destroy or alter data if certain procedures
are not scrupulously followed. Since computer data is particularly
vulnerable to inadvertent or intentional modification or destruction, a
controlled environment, such as a law enforcement laboratory, is
essential to conducting a complete and accurate analysis of the
equipment and storage devices from which the data will be extracted;

Cc. The volume of data stored on many computer systems and
storage devices will typically be so large that it will be highly
impractical to search for data during the execution of the physical
search of the premises; and

d. Computer users can attempt to conceal data within
computer equipment and storage devices through a number of methods,

including the use of innocuous or misleading filenames and extensions.

65

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 66 of 83
For éxample, files with the extension “jpg” often are image files;
however, a user can easily change the extension to “txt” to conceal the
image and make it appear that the file contains text. Computer users
can also attempt to conceal data by using encryption, which means that
a password or device, such as a “dongle” or “keycard,” is necessary to
decrypt the data into readable form. In addition, computer users can
conceal data within another seemingly unrelated and innocuous file in
a process called “steganography.” For example, by using steganography
a computer user can conceal text in an image file which cannot be
viewed when the image file is opened. Therefore, a substantial amount
of time is necessary to extract and sort through data that is concealed
or encrypted to determine whether it is contraband, evidence, fruits, or
instrumentalities of a crime.

82. Additionally, based upon my training and experience and

information relayed to me by agents and others involved in the forensic

exa

equ

evl1

wit

mination of computers, I know that routers, modems, and network
lipment used to connect computers to the Internet often provide valuable
dence of, and are instrumentalities of, a crime. This is equally true of

eless routers, which create localized networks that allow individuals to

66

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 67 of 83
connect to the Internet wirelessly. Though wireless networks may be secured
(in that they require an individual to enter an alphanumeric key or password
before gaining access to the network) or unsecured (in that an individual may.
access the wireless network without a key or password), wireless routers for
both secured and unsecured wireless networks may yield significant evidence
of, or serve as instrumentalities of, a crime—including, for example, serving
as the instrument through which the perpetrator of the Internet-based crime
connected to the Internet and, potentially, containing logging information
regarding the time and date of a perpetrator’s network activity as well as
identifying information for the specific device(s) the perpetrator used to
access the network. Moreover, I know that individuals who have set up
either a secured or unsecured wireless network in their residence are often
among the primary users of that wireless network.

83. Based on the foregoing, and consistent with Rule 41(e){2)(B), the
warrant I am applying for would permit seizing, imaging, or othérwise
' copying storage media that reasonably appear to contain some or all of the
evidence described in the warrant, and would authorize a later review of the

media or information consistent with the warrant. The later review may

require techniques, including but not limited to computer-assisted scans of

67

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 68 of 83
the

entire medium, that might expose many parts of a hard drive to human

inspection in order to determine whether it is evidence described by the

warrant.

LA‘

sel

BIOMETRIC ACCESS TO DEVICES

84. This warrant permits law enforcement to compel Joseph

 

‘

i to unlock any DEVICES requiring biometric access subject to

Zure pursuant to this warrant. The grounds for this request are as follows:

a. I know: from my training and experience, as well as from
information found in publicly available materials published by device
manufacturers, that many electronic devices, particularly newer mobile
devices and laptops, offer their users the ability to unlock the device
through biometric features. in lieu of a numeric or alphanumeric
passcode or password. These biometric features include fingerprint
scanners, facial recognition features and iris recognition features.
Some devices offer a combination of these biometric features, and the
user of such devices can select which features they would like to utilize.

b. If a device is equipped with a fingerprint scanner, a user
may enable the ability to unlock the device through his or her

fingerprints. For example, Apple offers a feature called “Touch ID,”

68

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 69 of 83
 

which allows a user to register up to five fingerprints that can unlock a
device. Once a fingerprint is registered, a user can unlock the device by
pressing the relevant finger to the device’s Touch ID sensor, which is
found in the round button (often referred to as the “home” button)
located at the bottom center of the front of the device. The fingerprint
sensors found on devices produced by other manufacturers have
different names but operate similarly to Touch ID.

C. If a device is equipped with a facial-recognition feature, a
user may enable the ability to unlock the device through his or her face.
For example, this feature is available on certain Android devices and is
called “Trusted Face.” During the Trusted Face registration process,
the user holds the device in front of his or her face. The device's front-
facing camera then analyzes and records data based on the user’s facial
characteristics. The device can then be unlocked if the front-facing
camera detects a face with characteristics that match those of the
registered face. Facial recognition features found on devices produced

by other manufacturers have different names but operate similarly to _

Trusted Face.

69

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 70 of 83
 

d. If a device is equipped with an iris-recognition feature, a
user may enable the ability to unlock the device with his or her irises.
For example, on certain Microsoft devices, this feature is called
“Windows Hello.” During the Windows Hello registration, a user
registers his or her irises by holding the device in front of his or her
face. The device then directs an infrared light toward the user’s face
and activates an infrared-sensitive camera to record data based on
patterns within the user’s irises. The device can then be unlocked if
the infrared-sensitive camera detects the registered. irises.  [ris-
recognition features found on devices produced by other manufacturers
have different names but operate similarly to Windows Hello.

e. In my training and experience, users of electronic devices
often enable the aforementioned biometric features because they are
considered to be a more convenient way to unlock a device than by
entering a numeric or alphanumeric passcode or password. Moreover,
in some instances, biometric features are considered to be a more
secure way to protect a device's contents. This is particularly true
when the users of a device are engaged in criminal activities and thus

have a heightened concern about securing the contents of a device.

70

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 71 of 83
 

f. As discussed in this Affidavit, your Affiant has reason to
believe that one or more digital devices will be found during the search.
The passcode or password that would unlock the DEVICES subject to
search under this warrant currently is not known to law enforcement.
Thus, law enforcement personnel may not otherwise be able to access
the data contained within the DEVICES, making the use of biometric
features necessary to the execution of the search authorized by this
warrant.

g. I’ also know from my training and experience, as well as
from information found in publicly available materials including those’
published by ‘device manufacturers, that biometric features will not
unlock a device in some circumstances even if such features are
enabled. This can occur when a device has been restarted, inactive, or
has not been unlocked for a certain period of time. For example, Apple
devices cannot be unlocked using Touch ID when: (1) more than 48
hours has elapsed since the device was last unlocked; or, (2) when the
device has not been unlocked using a fingerprint for 8 hours and the
passcode or password has not been entered in the last 6 days.»

Similarly, certain Android devices cannot be unlocked with Trusted

71

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 72 of 83
 

Face if the device has remained inactive for four hours. Biometric
features from other brands carry similar restrictions. Thus, in the
event law enforcement personnel encounter a locked device equipped
with biometric features, the opportunity to unlock the device through a
biometric feature may exist for only a short time.

h. - Due to the foregoing, if law enforcement personnel |
encounter any DEVICES that are subject to seizure pursuant to this
warrant and may be unlocked using one of the aforementioned
biometric features, this warrant permits law enforcement personnel to:
(1) press or swipe the fingers (including thumbs) of Anita
MASTRIACO, Alice SIEG, or Nicholas MASTRIACO to the fingerprint
scanner of the DEVICES found at the SUBJECT PREMISES; (2) hold
the DEVICES found at the SUBJECT PREMISES in front of the face of
Anita MASTRIACO, Alice SIEG, or Nicholas MASTRIACO and activate
the facial recognition feature; and/or 3) hold the DEVICES found at
the SUBJECT PREMISES in front of the face of Anita MASTRIACO,
Alice SIEG, or Nicholas MASTRIACO and activate the iris recognition
feature, for the purpose of attempting to unlock the DEVICES in order

to search the contents as authorized by this warrant. The proposed

72

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 73 of 83
fed.

con

mo

in

wa

sél

warrant does not authorize law enforcement to compel that Anita
MASTRIACO, Alice SIEG, or Nicholas MASTRIACO state or otherwise
provide the password or any other means that may be used to unlock or
access the DEVICES. Moreover, the proposed warrant does not
authorize law enforcement to compel Anita MASTRIACO, Alice SIEG,
or Nicholas MASTRIACO to identify the specific biometric
characteristics Gneluding the unique finger(s) or other physical

features) that may be used to unlock or access the DEVICES.

CONCLUSION
85. Based on the foregoing, there is probable cause to believe that the
eral criminal statutes cited herein have been violated, and that the
traband, property, evidence, fruits and instrumentalities of these offenses,
re fully described in Attachment B, are located at the locations described
‘Attachment A. I respectfully request that this Court issue a search

rrant for the locations described in Attachment A and authorizing the

izure and search of the items described in Attachment B.

86. I am aware that the recovery of data by a computer forensic

analyst takes significant time; much the way recovery of narcotics must later
‘ é

73

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 74 of 83
be forensically evaluated in a lab, digital evidence will also undergo a similar
process. For this reason, the “return” inventory will contain a list of only the
tangible items recovered from the premises. Unless otherwise ordered by the

Court, the return will not include evidence later examined by a forensic

 

analyst.
—
/5[ Bar €. Deby
/S/Brian E. Dexter
Special Agent
Homeland Security Investigations
On this day of th wit 2020, Brian E. Dexter appeared before me

via reliable electronic means, was placed under oath, and attested to the

—s is Affidayit.

L. PATRICK AULD
UNITED STATES MAGISTRATE JUDGE

   

74

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 75 of 83
ATTACHMENT A
DESCRIPTION OF LOCATION TO BE SEARCHED
The entire property located at 5855 Hunting Lodge Road, Pleasant
Garden, NC 27313, the residence is a single-story family residence with
dark red/maroon in color vinyl siding, a white in color two-car garage door,
white in color trim around the outer portions of the residence and
windows, and black in color shutters outside of the windows. There is an
American flag hanging by a pole affixed above the garage door. There is a
black in color mailbox at the bottom of the driveway. The vertical post of
the mailbox prominently displays “5855” with black in color stensil with
silver backdrop. There is also a metal sign hanging underneath the
mailbox with the following: “Fresh Eggs For Sale $3.00 A Dozen”. There is
a dark red/maroon in color gate across the driveway of the residence. A
“POSTED — Private Property” sign, and a “BEWARE OF DOG” sign are

affixed to the gate. See attached photographs.

 

io

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 76 of 83
 

76

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 77 of 83
ATTACHMENT B
ITEMS TO BE SEARCHED AND/OR SEIZED

This warrant authorizes (2) the search of the property identified in

 

Attachment A for only the following and (ii) authorizes the seizure of the
items listed below only to the extent they constitute the following:

(a) evidence of violations of 18 U.S.C. §§ 2252 and 2252A
(“subject violations”); or

(b) any item constituting contraband due to the subject
violations, fruits of the subject violations, or other items possessed
whose possession is illegal due to the subject violations; or

(c) any property designed for use, intended for use, or used in
committing any subject violations.

Subject to the foregoing, the items authorized to be seized are:
1. Computers or storage media used as a means to commit the violations
described above.
2. For any computer or storage medium whose seizure is otherwise
authorized by this warrant, and any computer or storage medium that
contains or in which are stored records or information that is otherwise
called for by this warrant (hereinafter, “COMPUTER’):

a. evidence of who used, owned, or controlled the COMPUTER at

the time the things described in this warrant were created,

77

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 78 of 83
 

x

edited, or deleted, such as logs, registry entries, configuration
files, saved user names and passwords, documents, browsing
history, user profiles, email, email contacts, “chat,” instant

. Inessaging logs, photographs, and correspondence;

b. evidence of software that would allow others to control the
COMPUTER, such as viruses, Trojan horses, and: other forms of
malicious software, as well as evidence of the presence or absénce
of security software designed to detect malicious software;

c. evidence of the lack of such malicious software;

d. evidence of the attachment to the COMPUTER of other storage
devices or similar containers for electronic evidence;

e. evidence of programs (and associated data) that-are designed to
eliminate data from the COMPUTER;

f. passwords, encryption keys, and other access devices that may be
necessary to access the COMPUTER;

g. documentation and manuals that may be necessary to access the
COMPUTER or to conduct a forensic examination of the

COMPUTER:

78

. | .
Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 79 of 83
 

IT

h. records of or information about Internet Protocol addresses used
by the COMPUTER;
Routers, modems, and network equipment used to connect computers

to the Internet.

Child pornography, as defined in 18 U.S.C. § 2256(8), visual depictions

of minors engaging in sexually explicit conduct, as defined in 18 U.S.C.
§ 2256(2), and child erotica.

Records, information, and items relating to violations of the statutes

described above including:

a. Records, information, and items reflecting the occupancy or
ownership of the SUBJECT PREMISES, 5855 Hunting Lodge
Road, Pleasant Garden, NC 27313 including utility and telephone
bills, mail envelopes, or addressed correspondence;

b. Records, information, and items reflecting the ownership or use
of computer equipment found in the above residence, including
sales receipts, bills for Internet access, and handwritten notes;

c. Records and information reflecting the identity or location of the

persons suspected of violating the statutes described above;

79

Case 1:20-mj-00243-LPA Document1 Filed 08/18/20 Page 80 of 83
- not

of ¢
(su
(su
phe

vid

ele

log

har

con

sys

dis

d. Records and information relating to sexual exploitation of
children, including correspondence and communications between
users of child pornography and exploitation websites.

As used above, the terms “records” and “information” includes all forms
reation or storage, including any form of computer or electronic storage
ch as hard disks or other media that can store data); any handmade form
ch as writing); any mechanical form (such as printing or typing): and any
stographic form (such as microfilm, microfiche, prints, slides, negatives,
eotapes, motion pictures, or photocopies). |
The term “computer” includes all types of electronic, magnetic, optical,
strochemical, or other high speed: data processing devices performing
cal, arithmetic, or storage functions, including desktop computers,
ebook computers, mobile phones, tablets, server computers, and network
dware. . 5
The term “storage medium” includes any physical object upon which

hputer data can be recorded, including external and internal hard drives;

flash drives, thumb drives, micro SD cards, macro SD cards, DVDs, gaming

tems, SIM cards, cellular phones capable of storage, floppy disks, compact

cs, magnetic tapes, memory cards, memory chips, and other magnetic or

80

 

Case 1:20-mj-00243-LPA Document1 Filed 08/18/20 Page 81 of 83
optical media.

During the execution of the search of the PREMISES described in

Attachmerit A, law enforcement personnel are also specifically authorized to

compel Anita MASTRIACO, Alice SIEG, or Nicholas MASTRIACO to provide

biometric features, including pressing fingers (including thumbs) against

and/or putting a face before the sensor, or any othér security feature

requiring biometric recognition, of:

(a) any of the DEVICES found at the PREMISES, and

(b) where the DEVICES. are limited to those. which are capable of |
containing and reasonably could contain fruits, evidence,
information, contraband, or instrumentalities of the offense(s) as
described in the search warrant affidavit and warrant .
attachments,

for the purpose of attempting to unlock the DEVICES’s security features in

order to search: the contents as authorized by this warrant, but only if Anite

MASTRICAO, Alice SIEG, or Nicholas MASTRIACO are present at the

PREMISES at the time of execution and the process is carried out with

dispatch in the immediate vicinity of the PREMISES.

81

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 82 of 83
This warrant does not authorize law enforcement personnel to compel
any other individuals not residing, but otherwise found at the PREMISES, to
provide biometric features, as described in the preceding paragraph, to access
or otherwise unlock any DEVICE. Further, this warrant does not authorize
law enforcement | personnel to compel that individuals residing at the
PREMISES state or otherwise provide the password or any other means that
may be used to unlock or access the DEVICES, including by identifying the
specific biometric characteristics (including the unique finger(s) or other

physical features) that may be used to unlock or access the DEVICES.

82

 

Case 1:20-mj-00243-LPA Document 1 Filed 08/18/20 Page 83 of 83
